103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re Floyd Douglas GRIMM, Debtor,Habbo G. FOKKENA, Appellee,v.Floyd Douglas GRIMM, Appellant.
No. 96-1813.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 22, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
On appeal, Floyd Douglas Grimm contends the bankruptcy court improperly denied Grimm's discharge.  Having reviewed the record and the parties' briefs, we conclude Grimm is not entitled to relief.  In our view, there is sufficient evidence to support the bankruptcy court's fact-findings and no error of law appears.  We affirm.  See 8th Cir.  R. 47B.